         Case 2:19-cv-00048-NDF Document 7 Filed 03/26/19 Page 1 of 4
                                                                                      FILED



                   IN THE UNITED STATES DISTRICT COURT
                                                                                   2:47 pm, 3/26/19
                                                                                 Stephan Harris
                        FOR THE DISTRICT OF WYOMING
                                                                                 Clerk of Court

JIMMIE G. BILES, JR., MD,

                            Plaintiff,
vs.                                            Case No: 19-CV-48-F
JOHN H. SCHNEIDER, JR.;
MICHELLE R. SCHNEIDER;
and MEDPORT, LLC.,

                        Defendants.

 ORDER GRANTING REQUEST FOR TEMPORARY RESTRAINING ORDER
       This matter comes before the Court on Plaintiff’s request for a temporary

restraining order under Fed. R. Civ. P. 65(b). The Court has considered Plaintiff’s

request, relevant law, and is fully informed in the premises. For the following reasons,

Plaintiff’s request for a Temporary Restraining Order is GRANTED.

                                     BACKGROUND

       Roughly seven years ago, this Court entertained a set of cases titled Biles v.

Schneider, No. 2:11-cv-00366-NDF (“Biles v. Schneider I”); and Biles v. Fallon, No.

2:11-cv-00294-NDF. Both cases featured alarming allegations that Defendants John

Schneider and Michelle Schneider had conspired with Lisa Fallon to defame Dr. Jimmie

Biles, Jr. Indeed, Dr. Biles claimed those defendants paid Ms. Fallon to mail defamatory

fliers to 14,239 homes in various Wyoming communities. (Biles v. Schneider I, [Doc. 1]

at ¶ 41; Biles v. Fallon, [Doc. 1] at ¶ 22)]. Ultimately, the parties settled these matters,
            Case 2:19-cv-00048-NDF Document 7 Filed 03/26/19 Page 2 of 4



and the Court dismissed both cases with prejudice. (Biles v. Schneider I [Doc. 53]; Biles

v. Fallon [Doc. 62]).

        The settlement agreement resolving the prior litigation forms the basis for this suit.

According to Dr. Biles, the settlement agreement contained a clause requiring

“confidentiality as to the details of the settlement and any matters not in the Court files or

newspapers” and a clause mandating that the parties could not disparage each other or use

surrogates to disparage one another (Biles v. Schneider II [Doc. 1] at ¶ 43) (citing

Settlement Agreement at ¶¶ 3, 6). Despite these clear contractual provisions, Dr. Biles

claims the defendants or their surrogates have been posting defamatory remarks on

Facebook and the internet. (Id. at ¶ 33). On March 8, 2019, Dr. Biles filed suit in this

Court for breach of contract, intentional infliction of emotional distress, and joint

enterprise. (Id. at ¶¶ 41-69). Additionally, Dr. Biles requests a temporary restraining

order and preliminary injunction. (Id. at ¶¶ 70-75).1 The Court now considers Dr. Biles’

request for a temporary restraining order.

                                              DISCUSSION

        A party seeking a temporary restraining order must show “(1) [he] has a

substantial likelihood of prevailing on the merits; (2) [he] will suffer irreparable injury if

[he] is denied the injunction; (3) [his] threatened injury outweighs the injury that the

opposing party will suffer under the injunction; and (4) an injunction would not be

adverse to the public interest.” Wiechmann v. Ritter, 44 Fed. Appx. 346, 347 (10th Cir.


        1
           On March 22, 2019, Dr. Biles provided a verified complaint to comply with the requirements of Fed. R.
Civ. P. 65(b)(1)(A).

                                                       2
         Case 2:19-cv-00048-NDF Document 7 Filed 03/26/19 Page 3 of 4



2002) (quoting Country Kids’ N City Slicks, Inc. v. Sheen, 77 F.3d 1280, 1283 (10th Cir.

1996)). The underlying purpose of a temporary restraining order is to preserve the “status

quo” until the court can hold a preliminary injunction hearing. Granny Goose Foods v.

Bhd. of Teamsters & Auto Truck Drivers, 415 U.S. 423, 439 (1974). Thus, temporary

restraining orders issued without notice generally cannot remain in effect for more than

14 days. Fed. R. Civ. P. 65(b)(2). Upon expiration of a temporary restraining order,

courts should hold a preliminary injunction hearing. See id.

       In this case, Dr. Biles is entitled to a temporary restraining order under the four

elements described above. First, the settlement agreement apparently mandated that the

defendants refrain from publishing defamatory remarks about Dr. Biles. Despite these

clear contractual provisions, the named defendants allegedly posted material of this

nature on the internet. As such, Dr. Biles is likely to succeed on the merits of his claims

for breach of contract and related theories of liability. Second, Dr. Biles is an orthopedic

physician in the small community of Cody, Wyoming. (Biles v. Schneider II [Doc. 1] at ¶

72). With their musings on Facebook and Healthcare-Malpractice.com, the defendants

accuse Dr. Biles of “crimes, deviant acts, professional misconduct, and personal

misconduct.” (Id. at ¶ 34). Undoubtedly, these severe charges cause irreparable harm to

Dr. Biles’ professional reputation as an orthopedic surgeon in a small Wyoming

community. Third, the named defendants have no legitimate interest in attempting to

destroy Dr. Biles’ professional reputation over the internet while simultaneously violating

the terms of a binding settlement agreement. Thus, Dr. Biles’ alleged injury clearly

outweighs any harm suffered by the defendants. Finally, removing the defendants’

                                             3
         Case 2:19-cv-00048-NDF Document 7 Filed 03/26/19 Page 4 of 4



disparaging allegations from the internet will protect the public from false and misleading

information regarding Dr. Biles’ professional reputation. Thus, the temporary restraining

order will serve the public interest. For all these reasons, a temporary restraining order is

necessary to preserve the status quo until the Court can hold a hearing regarding Dr.

Biles’ request for a preliminary injunction. Moreover, the Court finds that notice to the

defendants is not necessary in this case. Given the history of litigation between these

parties and John Schneider’s status as an inmate at Metropolitan Correctional Center in

San Diego, California, the Court finds it can issue this order ex parte.

       IT IS ORDERED that Dr. Biles’ request for a temporary restraining order is

GRANTED. The defendants must remove all information regarding Dr. Biles from any

and all internet sites, including Facebook and Healthcare-Malpractice.com.

       IT IS FURTHER ORDERED that the temporary restraining order shall begin on

the date and time this order is filed and shall expire on April 8, 2019.

       IT IS FINALLY ORDERED that the Court will hear argument on Dr. Biles’

request for a preliminary injunction on April 8, 2019 at 1:30 P.M. Dr. Biles shall provide

notice of the preliminary injunction hearing to the defendants and shall provide the Court

with proof of the notice.

       Dated this WK day of March, 2019.



                                            ANCY D.
                                           NANCY D FREUDENTHAL
                                           UNITED STATES DISTRICT JUDGE




                                              4
